Citation Nr: 0303790	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  98-05 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a skin disorder, to 
include that due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Keith A. Miller, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, denying the veteran's claims for low back 
and skin disorders, to include a skin disorder due to Agent 
Orange exposure.  This matter was most recently before the 
Board in May 2001, when it was remanded to the RO for certain 
development actions.  Following its completion of the 
requested actions, the RO returned the case to the Board for 
further review.  


FINDINGS OF FACT

1.  The veteran served on active duty in the Republic of 
Vietnam and is presumed to have been exposed to one or more 
herbicide agents during such service.

2.  The veteran engaged in combat while on active duty, 
however, there is no satisfactory lay or other evidence of 
the service incurrence of an injury involving his low back or 
skin.

3.  A back disorder, including residuals of a claimed back 
injury, was not shown in service, nor was lumbar arthritis 
demonstrated during the one-year period immediately following 
his discharge from service.  Competent medical evidence does 
not link any current low back disorder to his period of 
military service or any event thereof, including claimed 
injury of the low back after jumping from helicopters.

4.  Medical assistance was received by the veteran in service 
for warts of the hands, an ingrown toenail with cellulitis, 
and possible pitted keratolysis of the foot.  Postservice 
medical treatment for various other skin disorders is also 
indicated in the record.

5.  No skin disorder diagnosed in-service or thereafter is 
one for which there exists a presumption of service 
incurrence.

6.  Competent medical evidence does not link any currently 
diagnosed skin disorder with the veteran's military service 
or any event thereof, including herbicide exposure.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service, nor may arthritis of the low back be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1154, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2002).  

2.  A skin disorder was not incurred in or aggravated by 
service, nor may a skin disorder due to herbicide exposure be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1116, 1154, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.313, 3.326 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

As set forth above, this matter was remanded by the Board to 
the RO in May 2001 for certain development actions, including 
those related to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
During the pendency of the veteran's appeal, the VCAA was 
signed into law.  The VCAA is codified, in pertinent part, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and VA 
issued pertinent regulations implementing the VCAA; at 
38 C.F.R. §§ 3.102, 3.159, 3.326.  The VCAA and the 
implementing regulations pertinent to the issues on appeal 
are liberalizing and are applicable to the issues in 
question.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102 ; 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by a letter 
dated in November 2001 that VA would obtain all relevant 
evidence in the custody of Federal departments or agencies.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify the veteran of the 
necessary evidence and of the responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A ; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  To the 
extent that the claimant has provided authorizations, his 
private medical records were obtained.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  The claimant was notified of 
the need for a VA examination, and one was accorded him.  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statements of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Therefore, the 
duty to notify the veteran of VA's inability to obtain 
records does not arise in this case.  Id.  Thus, VA's duty to 
assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, there is not a scintilla of evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

In order to satisfy the requirements of the remand, the RO 
notified the veteran in November 2001, of the VCAA and 
informed him of the evidence needed to substantiate his 
claims.  As well, he was advised of the evidence that 
currently was of record.  He was also asked to identify any 
VA medical facilities, as well as any private medical 
providers, where or from whom he may have received treatment 
for each of the claimed disorders.  No response to the RO's 
correspondence of November 2001 was received.  

Efforts were thereafter made by the RO to obtain pertinent 
treatment records from VA Medical Center in Portland, Oregon, 
and upon receipt of such records, the RO advised the veteran 
of their receipt in a letter, dated in February 2002.  In 
June and July 2002, the veteran was provided VA medical 
examinations, findings and opinions from which conform to the 
Board's directives.  The matters in question were then 
readjudicated, pursuant to the Board's instruction, and the 
veteran was provided a supplemental statement of the case in 
November 2002.

Based on the foregoing, the Board finds that there was 
complete compliance on the part of the RO with respect to the 
Board's May 2001 remand instructions.  It is noteworthy as 
well that neither the veteran, nor his representative, offers 
any allegation of noncompliance with the Board's remand 
directives.  That being the case, the Board will now address 
the merits.

Service Connection for a Low Back Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
during active duty, or for aggravation of a preexisting 
injury suffered or disease contracted within the line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a 
veteran served 90 days of more during a period of war and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

It is the veteran's contention that he sustained a low back 
injury when, in combat and with a full pack and gear weighing 
in excess of 100 pounds, he was required to jump to the 
ground from a helicopter.  According to the veteran, it was 
unsafe for the helicopter to land on at least a dozen 
occasions, requiring he and others to jump about 10 to 20 
feet onto the ground.  Allegations are also advanced, to the 
effect that unnamed VA medical providers at the Portland 
facility were of the opinion that the veteran had injured his 
back in those helicopter jumps and that it was a strong 
possibility that his back disorder was related to the 
aforementioned jumps and resulting injury.  

Service department records denote the veteran's engagement in 
combat with the enemy during his period of active duty.  See 
VAOPGCPREC 12-99, 65 Fed. Reg. 6257 (2000).  As such, the 
provisions of 38 U.S.C.A. § 1154 are for application in this 
matter.  

In Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996), it 
was held that 38 U.S.C.A. § 1154(b) sets out a three-step 
test:  First, it must be determined if a veteran has 
submitted satisfactory lay or other evidence of service 
incurrence of an injury; second, to decide if such evidence 
is satisfactory, it must be determined if the evidence 
proffered is consistent with the circumstances, conditions, 
or hardships of the service; and, third, if steps one and two 
are satisfied, the veteran gains a rebuttable factual 
presumption of "service-connection," which can only be upset 
by clear and convincing evidence to the contrary supplied by 
the Government.  However, 38 U.S.C.A. § 1154(b) does not 
constitute a substitute for evidence of current disablement 
or a causal nexus between a combat injury and current 
disability.  

Service medical records of the veteran, including a 
separation medical examination, do not describe any low back 
complaints or findings.  Moreover, no lay or medical evidence 
supports the veteran's claim of an in-service injury to his 
low back, notwithstanding his credible account of a dozen 
jumps from a helicopter while in combat.  Rather, the initial 
postservice indication of back disability was recorded in 
June 1979, when the veteran's private treating physician 
reported that lumbosacral spine films from a chiropractor 
revealed an L-5 transitional vertebra.  This was later 
designated by a VA medical professional to be a congenital 
anomaly and it is noted to be one for which VA compensation 
benefits are not payable.  38 C.F.R. § 3.303(c).  

When seen by a medical provider in February 1980, the veteran 
complained of increasingly frequent back pain, which he 
stated had been present since his return from Vietnam in 
1971.  He also reported suffering other low back injuries to 
the low back in 1977 and 1978, each of which caused him to 
remain on bedrest for a one-week period.  The assessment was 
of probable muscular low back discomfort.  

Further reference to a low back disorder is not identified by 
the record until June 1988, when Norwyn Newby, M.D., found x-
ray evidence of a marked narrowing at L5-S1, and evidence of 
the right S1 superior facet digging into the pedicle of L5.  
In February and March 1991, complaints of mid-back pain were 
reported by the veteran to his treating health care provider.  

In her September 1997 statement, the veteran's spouse offered 
the observation that the veteran had experienced back 
problems, including pain and numbness of the right leg, since 
1985.  She further noted that the veteran had consulted an 
unnamed medical doctor on an unspecified date, with such 
doctor reportedly telling him that the lower right disc in 
his back was cracked horizontally.

Findings recorded during examination or treatment, beginning 
in 1997, yielded various clinical or radiological diagnoses, 
including rule out spondylolysis, chronic lumbar strain 
superimposed on early degenerative disc disease, low back 
pain, mild to moderate degenerative disc disease at L5-S1 
with mild retrolisthesis, partial lumbarization of the first 
sacral segment, and chronic lumbar instability.  On several 
occasions, the veteran reported to examining or treating 
medical personnel his belief that the in-service jumps from 
helicopters led to an injury of his low back and that current 
complaints of back pain were attributable to the asserted in-
service injury.  No medical professional has, however, set 
forth any finding or opinion concurring with the appellant's 
opinion.  

Notation is made that, in February 1998, a treating VA 
physician in the Portland Mental Health Clinic on his initial 
evaluation of the veteran recorded a diagnosis of back 
trauma, but without specification as to the date of such 
trauma.  No physical examination was undertaken at that time, 
only a mental status evaluation, and the report of such 
evaluation includes the veteran's report of a history of 
severe injury to his back from in-service jumps from 
helicopters with heavy packs, with no notation of any history 
of the previously noted postservice back injuries occurring 
in 1977 and 1978.  That being so, the entry in February 1998 
of a diagnosis of back trauma is found to be wholly based on 
the veteran's unsubstantiated history of in-service back 
injury and cannot therefore be considered competent medical 
evidence as to the existence of in-service injury or current 
disability, or otherwise establishing a nexus of claimed 
disability to service.  

The record adequately identifies the existence of current low 
back disability.  Again, however, no medical professional, 
however, has specifically linked any such disability to the 
veteran's period of military service or any event thereof.  
Moreover, no medical professional has offered findings or 
opinions, to the effect that the veteran sustained an injury 
to the low back in service.  The only medical professional to 
address such matters was the VA physician who performed a 
medical examination in June 2002, pursuant to the Board's 
remand.  That physician diagnosed a chronic lumbosacral 
instability, and concluded that the etiology of this disorder 
was probably a congenital malformation in the back.  The VA 
examiner noted that X-rays showed a rather transitional-
looking lumbosacral spine with a probable transitional 
lumbosacral junction, as well as a 50 percent narrowing of 
the L5-S1 disc space and associated spurring), rather than an 
injury.  

In terms of 38 U.S.C.A. § 1154 and Collette, it cannot be 
concluded that the veteran has submitted satisfactory lay or 
other evidence of service incurrence of a low back injury.  
While the veteran is competent to testify as to his 
participation in in-service helicopter jumps and his feeling 
low back pain following those jumps, he does not have the 
requisite medical knowledge to offer an opinion that a 
chronic injury to the low back resulted therefrom.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Hence, 
the veteran's opinion concerning a medical diagnosis or 
etiology is not competent evidence.  

Manifestations of an in-service low back disorder are not 
shown.  Further, evidence of an arthritic process of the low 
back within the one-year period following service is lacking.  
As it was not until many years following the veteran's 
discharge from service that the initial postservice 
complaints of low back pain are shown, and in light of the 
accounts of unrelated postservice low back injuries occurring 
in 1977 and 1978, it is concluded that the preponderance of 
the evidence presented is against entitlement to service 
connection for a low back disorder.  The benefit sought on 
appeal is denied.  

Service Connection for a Skin Disorder

If a veteran was exposed to an herbicide agent during active 
military service in Vietnam and either chloracne or other 
acneform disease consistent with chloracne, and/or porphyria 
cutanea tarda develop postservice then they shall be service 
connected provided that the requirements of 38 C.F.R. 
§ 3.307(a) and (d) are met, even though there is no record of 
such disease during service.  These diseases must have become 
manifest to a degree of 10 percent or more within one year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309(e).  The Board notes that this presumption is a 
rebuttable one.  38 C.F.R. § 3.307(d).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The veteran reports that he was exposed to one or more 
herbicides, including Agent Orange, while on active duty in 
Vietnam and that he developed a chronic skin disorder as a 
result of such exposure.  In-service medical treatment for 
skin problems is claimed.  Also, it is noted by the veteran 
that basal cell carcinoma of his chest was diagnosed and 
treated during postservice years, and that he is bothered by 
a persistent rash under the arms and in the groin area.  
According to the veteran, VA physicians previously noted that 
there was a "very good chance" that those skin rashes were 
the result of dioxin contained in Agent Orange spray.  

A February 1970 preinduction medical examination does not 
note any skin disorder.  As such, the veteran is entitled to 
a presumption of soundness at service entrance with respect 
to his claimed skin disorders.  38 U.S.C.A. § 1111.  In May 
1970, the veteran was found to have warts on his hands.  The 
presence of possible pitted keratolysis of the foot was noted 
in August 1970.  In December 1970, multiple common warts of 
the veteran's hands were removed.  At that time, an ingrown 
toenail of the third left toe, with cellulitis, was also 
noted which the veteran reported started after he had dropped 
his machine gun onto that toe.  With appropriate treatment, 
the wart removal and ingrown toenail problems resolved within 
several days and the veteran was returned to full duty.  No 
skin disorder was identified at a November 1971 separation 
examination.  

Following the veteran's separation from service, the record 
reflects that he was hospitalized in June 1977 for 
condylomata of the urethral meatus.  In 1992, he was 
diagnosed, based on pathological studies, as having 
superficial basal cell carcinoma of the right chest and an 
intradermal nevus of the right mid-back.  

Records of VA outpatient treatment identify skin-related 
assessments, beginning in January 1998, of a nevus versus 
dermatofibrosarcoma of the left posterior chest and a 
seborrheic keratosis of the right nostril.  In February 1998, 
without examination, the veteran was diagnosed with chronic 
skin problems which the appellant said were related to his 
active duty service.  In August 1998, the veteran complained 
of an episodic rash under both armpits of two years' 
duration.  The assessment was of tinea cruris.  

A history of a human papilloma virus, without recurrence, was 
set forth in November 1999.  He was also diagnosed with a 
rash, resolved.  Regular treatment is shown from 1999 until 
early 2002 for a rash, and dermatitis of the axilla and 
groin.  During that period the veteran repeatedly voiced his 
belief that such was the result of in-service Agent Orange 
exposure.  Findings from a VA medical examination in April 
2000 yielded diagnoses of tinea cruris and a questionable 
history of skin cancer.  VA examination by a fee-basis 
physician in July 2002 culminated in diagnoses of actinic 
keratoses, and a scar of the right chest as a residual of 
treatment for probable basal cell carcinoma.  

Despite a showing of in-service hand warts and an ingrown 
toenail, those problems are shown to have resolved in service 
with appropriate medical care and no medical professional 
indicates otherwise.  The veteran has not submitted 
satisfactory lay or other evidence of the service incurrence 
of an injury of the skin, as contemplated by 38 U.S.C.A. 
§ 1154 and Collette.  As well, a variety of postservice skin 
disorders are identified by the record, but no medical 
professional sets forth findings or opinions linking any 
current skin disability to the appellant's period of military 
service or any event thereof.  

Based on the veteran's service on active duty in the Republic 
of Vietnam from October 1970 to October 1971, he is presumed 
to have been exposed to one or more herbicide agents, 
including Agent Orange, during such service.  38 U.S.C.A. 
§ 1116(f); see § 201(c) of the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 987, 988 (Dec. 27, 2001).  Moreover, evidence rebutting 
the presumption of herbicide exposure is not presented.  
However, despite his in-service herbicide exposure, there is 
no showing of a disorder for which presumptive service 
connection is warranted under 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307, 3.309, and, contrary to the veteran's 
assertions, no medical professional supplies medical findings 
or opinions forming a nexus between any current skin disorder 
of the veteran and in-service herbicide exposure, per Combee, 
supra.  In this regard, it is noted that no definite 
diagnosis of chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, or soft tissue 
sarcoma is shown.  Only the possibility of a 
dermatofibrosarcoma was raised through entry of an 
alternative diagnostic assessment in January 1998, and its 
presence is not shown by the record to have been confirmed 
subsequently.  Moreover, basal cell carcinoma, it is noted, 
is not among those listed in 38 C.F.R. § 3.309(e) in terms of 
presumptive service connection for diseases associated with 
herbicide agents.

It, too, is noteworthy that the veteran's spouse in a 
statement of September 1997, reported, that in 1987 or 1988, 
the veteran had skin cancer removed from his chest and 
possibly had skin cancer of the face.  This is an apparent 
reference, at least in part, to the basal cell carcinoma of 
the right chest removed in 1992; there is otherwise no actual 
showing of skin cancer of the veteran's face.  His spouse 
likewise offered an opinion in a June 1998 statement that the 
veteran's problems, which were not specifically noted, were 
the direct result of Agent Orange exposure.  While the 
undersigned has examined the oral and/or written testimony of 
both the veteran and his spouse, their opinions as to the 
etiology of the veteran's skin disorder is not competent 
evidence in the absence of a showing of the necessary medical 
background and training.  See Espiritu.  

Inasmuch as a preponderance of the evidence is against the 
veteran's claim for service connection for a skin disorder, 
including that related to herbicide exposure, denial of the 
benefit sought on appeal is in order.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for a low back disorder and for a skin 
disorder, to include that related to Agent Orange exposure, 
is denied.


REMAND

Pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), the 
issue of the veteran's entitlement to an earlier effective 
date for basic eligibility for Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35 must be remanded to 
the RO for the issuance of a statement of the case.  The 
record reflects that the RO by its rating decision of April 
2002, among other things, granted Chapter 35 eligibility as 
of April 10, 2002.  A notice of disagreement with the 
effective date assigned was received by the RO in May 2002. 
RO.  However, a statement of the case as to such matter is 
not shown to have been furnished to the veteran and his 
attorney.  As this matter is controlled by Manlincon, a 
remand is required.  

Accordingly, such matter is REMANDED to the RO for the 
following actions:

Pursuant to Manlincon, the RO should 
furnish the veteran and his attorney with 
a statement of the case which should 
include a summary of the evidence and 
applicable laws and regulations 
considered pertinent to the issue.  
Notice is hereby provided that the timely 
filing of a substantive appeal is 
required to preserve the veteran's right 
to have the Board review such issue on 
appeal.



The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

